Citation Nr: 0515271	
Decision Date: 06/06/05    Archive Date: 06/15/05

DOCKET NO.  95-03 900	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi

THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of service connection for a back disability.  

2.  Entitlement to service connection for skin disease to 
include as due to an undiagnosed illness.

3.  Entitlement to service connection for a chronic 
disability manifested by gastrointestinal symptoms to include 
as due to an undiagnosed illness.  

4.  Entitlement to service connection for a chronic 
disability manifested by flu-like symptoms with ear, nose and 
throat symptoms to include as due to an undiagnosed illness.  

5.  Entitlement to a rating in excess of 10 percent for 
headaches. 

REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARINGS ON APPEAL
Veteran
ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to June 1977 
and from January 1991 to May 1991, including service in 
Southwest Asia during the Persian Gulf War from January to 
April 1991.

Procedural History

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  
Specifically, in rating decisions in January 1994 and 
September 1995, the RO denied service connection for 
gastrointestinal symptoms and flu-like symptoms with ear, 
nose, and throat symptoms to include as due to an undiagnosed 
illness due to service in the Persian Gulf War; in a December 
1999 rating decision, the RO denied the claim for increase 
for headaches; and, in a March 2000 rating decision, the RO 
denied the application to reopen the previously denied claims 
of service connection for back and skin disabilities. 

In April 1998, the veteran testified at a hearing before a 
hearing officer at the RO. 

In October 1998, the Board granted the veteran's motion to 
advanced the case on the Board's docket.

When this case was initially before the Board in November 
1998, the Board denied service connection for several 
disorders and an effective-date claim, which are no longer in 
appellate status.  In the same decision, the Board remanded 
the claims of service connection for gastrointestinal and 
flu-like symptoms with ear, nose, and throat symptoms in 
order to obtain a VA examination with a medical opinion, 
which was conducted in March 1999.  As the RO complied with 
the remand directive, no further action to ensure compliance 
was needed.  Stegall v. West, 11 Vet. App. 268 (1998). 

In a June 2000 decision, the Board denied all the current 
claims on appeal, as well as other claims.  In September 
2000, the Board denied the veteran's motion for 
reconsideration of the June 2000 decision.

The veteran, through counsel, then appealed the Board's June 
2000 decision to the United States Court of Appeals for 
Veterans Claims (Court).  In a May 2001 order, the Court 
vacated the Board's June 2000 decision for readjudication in 
light of the enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), pertaining to procedural due process.

In February 2002, the Board again denied all the current 
claims on appeal, as well as other claims.  On appeal to the 
Court, the veteran, through counsel, and VA filed a joint to 
motion to vacate and remand the Board's February 2002 
decision for VCAA compliance and to address specific factual 
and legal arguments raised by counsel.  In a February 2003 
order, the Court granted the joint motion as to the current 
claims on appeal for readjudication consistent with motion.  
The Court dismissed the appeal as to the other claims. 

In the joint motion, the parties agreed that the Board must:  
(1) address VCAA compliance with the duty to notify under 
38 U.S.C.A. § 5103(a) in accordance with Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying the evidence 
to substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); and Charles v. Principi, 16 
Vet. App. 270 (2002) (identifying the document that satisfies 
VCAA notice); (2) address the veteran's overlooked request 
for a personal hearing; (3) resolve whether the claim to 
reopen the claim of service connection for a skin condition 
is limited to direct service connection and not service 
connection on the basis of an undiagnosed illness; (4) 
address whether the additional evidence is new and material 
in the claim of service connection for a skin condition, 
presuming the credibility of evidence for the purpose of 
determining whether the claim should be reopened; and, (5) 
provide adequate reasons and bases for its findings and 
conclusions on all material issues of fact and law presented 
on the record.  

In May 2003, the veteran appeared at a hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is part of the record.  The hearing cured directive 
(2) of the joint motion.  Joint motion directive (4) was 
resolved in the veteran's favor, when the Board reopened the 
claim of service connection for a skin condition in a July 
2004 decision.  Joint motion directives (1), (3), and (5) 
will be addressed in full in this decision.  The actions 
taken by the Board ensures compliance with the Court's 
February 2003 order, granting the joint motion.  Stegall v. 
West, 11 Vet. App. 268 (1998). 

At the hearing in May 2003, the veteran raised claims of 
service connection for depression and for a dental condition.  
The RO adjudicated the claims in a February 2004 rating 
decision.  After the veteran was notified of the adverse 
determinations and of his procedural and appellate rights, he 
did not appeal the rating decision and the claims are not in 
appellate status. 

In June 2003, the Board remanded all the current claims on 
appeal to the RO for the following action: (1) ensure VCAA 
notification and development in accordance with 38 U.S.C.A. 
§§ 5103 and 5103A and 38 C.F.R § 3.159; (2) ask the veteran 
to identify all VA and non-VA health care providers that have 
treated him for the claimed conditions since March 2003; (3) 
schedule the veteran for a gastrointestinal, ENT, and 
neurological examinations; and, (4) prepare a supplemental 
statement of the case on any determination that remained 
unfavorable. 

The RO completed the June 2003 remand directive (1) with VCAA 
notice in a letter, dated in June 2003, and in supplemental 
statement of case, dated in September 2003.  On remand 
directive (2), the RO asked for additional records in the 
VCAA notice letter of June 2003 to which the veteran 
responded in June 2003 and the RO obtained VA records from 
2002 and 2003.  On remand directive (3), the requested VA 
examinations were conducted in July 2003.  Finally, on remand 
directive (4), the RO issued supplemental statements of the 
case in September 2003 and March 2004.  As the RO has 
complied with the Board's remand, no further action to ensure 
compliance is needed.  Stegall v. West, 11 Vet. App. 268 
(1998).

When the appeal was again before the Board in July 2004, the 
Board reopened the claim of service connection for a skin 
condition and remanded the claim along with the other claims 
on appeal to the RO for the following action: (1) under the 
VCAA's duty to notify, notify the veteran of the evidence 
needed to substantiate the claims; (2) ask the veteran to 
provide any evidence in his possession, not previously 
submitted, that pertains to the claims, including any medical 
records or legal documents relating to a 1981 back injury; 
(3) request records of the Social Security Administration; 
(4) schedule a VA skin examination; and (5) adjudicate the 
claim of service connection for a skin condition, consider 
all the evidence of record on the merits under both theories 
of entitlement, that is, on a direct basis and as an 
undiagnosed illness, and prepare a supplemental statement of 
the case on any issue that is denied.

The RO completed the July 2004 remand directives (1) and (2) 
with VCAA notice in a letter, dated in August 2004.  On 
remand directive (3), in February 2005, the Social Security 
Administration reported that there were no medical records 
and no record of an award of benefits.  On remand directive 
(4), the requested VA examinations were conducted in 
September 2004.  On remand directive (5), the RO issued a 
supplemental statement of the case in March 2005, addressing 
both theories of entitlement for service connection for a 
skin condition.  As the RO has complied with the Board's July 
2004 remand, no further action to ensure compliance is 
needed.  Stegall v. West, 11 Vet. App. 268 (1998).

Preliminary Matters
Counsel's Arguments 

In December 2004, counsel for the veteran requested copies of 
the veteran's VA records since September 2004 and the 
documents pertaining to the severance of service connection 
of headaches.  In January 2005, the RO sent counsel the 
requested records.  

Also, counsel raised the question of whether proper notice of 
the severance was provided to the veteran and his 
representative.  The record shows that effective in September 
1998 the veteran revoked VFW's power of attorney.  When the 
RO adjudicated the claim for increase for headaches in 
December 1999, now on appeal, the veteran was not 
represented.  When the Board reviewed the claim on appeal in 
June 2000, for reasons not clear from the present record, the 
Board listed VFW as the veteran's representative.  When the 
veteran appealed the Board's decision to the Court, he was 
represented by counsel.  After the Court's May 2001 order, in 
July 2001, counsel notified the RO and the Board that he was 
representing the veteran in his appeal pending before the 
Board and that his representation was limited to the claim to 
reopen claims of service connection for back and skin 
disorders, entitlement to service connection for chronic 
disabilities manifested by gastrointestinal symptoms and flu-
like symptoms due to an undiagnosed illness, and entitlement 
to an increased rating for vascular headaches.  By 2003, the 
veteran had filed other claims that were not covered by the 
limited power of attorney in favor of counsel and again for 
reasons not clear from the present record, VFW was listed as 
the veteran's representative.  While the appeal of the claim 
for increase was pending, the RO in May 2003 and in 
accordance with 38 C.F.R. § 3.105(d) notified the veteran and 
VFW of a rating proposal to sever service connection for 
headaches, which had been in effect since 1994.  After the 
regulatory period of 60 days to allow for the veteran to 
respond to the proposal, and there was no response, the RO 
severed service connection for headaches in an August 2003 
rating decision.  That same month, the RO notified the 
veteran and VFW of the final rating action and of his 
procedural and appellate rights.  A notice of disagreement 
was not filed as to the severance.  In March 2004, the 
veteran revoked VFW's power of attorney. 

The record shows that counsel's representation was limited to 
the claim for increase for headaches and did not extend to 
the severance of service connection.  And at the time of the 
proposed and final rating actions, pertaining to severance, 
the RO was not legally required to provide notice to counsel 
as the veteran was apparently represented on the issue of 
severance by VFW.  Neither the record nor counsel has 
provided a factual or legal basis to invalidate the notice 
provide the veteran and his then representative, VFW, on the 
issue of severance of service connection for headaches. 
Counsel also requested an explanation as to whether the claim 
of service connection for a skin condition was reopened, 
which was answered in the affirmative in the March 2005 
supplemental statement of the case.  He asked the RO to 
address why the evidence did not support a 50 percent rating 
for headaches in light of the findings of a July 2003 VA 
examination and to consider the claims of service connection 
for a chronic disability manifested by gastrointestinal 
symptoms and for a chronic disability manifested by flu-like 
symptoms (including ear, nose and throat symptoms) under both 
theories of entitlement, that is, on a direct basis and as an 
undiagnosed illness, which the RO addressed in the March 2005 
supplemental statement of the case.  

Remanded Issue 

The claim for increase for headaches is REMANDED to the 
agency of original jurisdiction via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In a December 1985 decision, the Board denied service 
connection for back disability. 

2. The additional evidence received since the December 1985 
Board decision is not so significant that it must be 
considered in order to fairly decide the merits of the case 
when viewed in conjunction with the evidence previously of 
record.

3. Skin disease, variously diagnosed as nonspecific 
dermatitis, pyoderma, seborrheic dermatitis, chronic 
recalcitrant folliculitis, macular papular rash and keratosis 
pilaris, known clinical diagnoses, is unrelated to an injury, 
disease or event, resulting in injury or disease, during 
service including service in the Southwest Asia theater of 
operations during the Persian Gulf War in 1991. 

4.  Gastrointestinal symptoms are related to peptic ulcer 
disease and gastroesophageal reflux disease, known clinical 
diagnoses and are unrelated to an injury, disease or event, 
resulting in injury or disease, during service including 
service in the Southwest Asia theater of operations during 
the Persian Gulf War in 1991, and peptic ulcer disease was 
not manifested to a compensable degree within the one-year 
period after separation from each period of service. 

5.  Flu-like symptoms with ear, nose and throat symptoms have 
been attributed to rhinitis, a known clinical diagnosis, and 
are unrelated to an injury, disease or event, resulting in 
injury or disease, during service including service in the 
Southwest Asia theater of operations during the Persian Gulf 
War in 1991. 


CONCLUSIONS OF LAW

1. The December 1985 Board decision, denying service 
connection for a back disability, is final. 38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. § 20.1105 (2004).

2.  New and material evidence has not been presented to 
reopen the claim of service connection for a back disability, 
and the claim is not reopened.  38 U.S.C.A. § 5108; (West 
2002); 38 C.F.R. § 3.156 (2001). 

3. Skin disease, variously diagnosed as nonspecific 
dermatitis, pyoderma, seborrheic dermatitis, chronic 
recalcitrant folliculitis, macular papular rash and keratosis 
pilaris, was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107(b) (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2004).

4. A chronic disability manifested by gastrointestinal 
symptoms, variously diagnosed as peptic ulcer disease and 
gastroesophageal reflux disease, to include as due to an 
undiagnosed illness was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 1131, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 
(2004).



5.  A chronic disability manifested by flu-like symptoms with 
ear, nose and throat symptoms to include as due to an 
undiagnosed illness was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 1131, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2004).


PROCEDURAL DUE PROCESS 
VCAA

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), codified in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  And under 
38 C.F.R. § 3.159, VA must request that the claimant provide 
any evidence in the claimant's possession that pertains to a 
claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO on a claim for VA 
benefits.  The Court also made it clear that where, as in 
this case, notice was not mandated at the time of the initial 
RO decisions, the RO did not err in not providing such 
notice.  Pelegrini at 120; VAOPGCPREC 7-2004.  The Court did 
state that an appellant does have the right to VCAA content-
complying notice and proper subsequent VA process. 

As alluded to above, the initial rating decisions occurred 
before the enactment of the VCAA in November 2000.  In 
response to the Board's remand in June 2003, the RO notified 
the veteran of the VCAA by letter in June 2003.  For the 
claims that had been previously denied, the back and skin 
disabilities, the RO notified the veteran that the type of 
evidence needed to substantiate the claims was new and 
material evidence.  The notice included the type of evidence 
needed to substantiate the claims of service connection, 
gastrointestinal and flu-like symptoms, namely: evidence of 
an injury or disease or event, causing an injury or disease, 
during service; evidence of current disability, and evidence 
of a relationship between the current disability and the 
injury or disease or event, causing an injury or disease, 
during service.  For the claim of increase for headaches, the 
RO notified the veteran that the type of evidence needed to 
substantiate the claim was evidence that the service-
connected disability had gotten worse.  The veteran was 
informed that VA would obtain service records, VA records, 
and records from other Federal agencies, and that he could 
submit private medical records or authorize VA to obtain the 
records on his behalf.  He was given 30 days to respond.  In 
the supplemental statements of the case, dated in September 
2003 and March 2004, the RO cited 38 C.F.R. § 3.159 with the 
provision that the claimant may provide any evidence in his 
possession that pertained to a claim. 

In its July 2004 remand, the Board again provided the veteran 
and counsel VCAA notice to the extent of the evidence, not 
already of record, needed to substantiate his claims as 
follows: on the petition to reopen the claim of service 
connection for a back disability, medical evidence of a nexus 
between any current back disability and the episode of right- 
sided low back pain, documented in service in August 1976 or 
any other injury, disease, or event in service; on the claim 
of service connection for a skin disability, medical evidence 
of a nexus between any current known clinical diagnosis and a 
disease or event in service or medical evidence of a skin 
condition that cannot be attributed to any known clinical 
diagnosis; on the claims of service connection for chronic 
disabilities due to an undiagnosed illness, medical evidence 
of a chronic disability manifested by gastrointestinal 
symptoms or flu-like symptoms that cannot be attribute to any 
known clinical diagnosis; and, on the claim for increase for 
headaches, medical evidence of an increase in severity.  The 
veteran and counsel also were given notice to provide any 
evidence in the veteran's his possession, not previously 
submitted, that pertains to the claims, including any medical 
records or legal documents relating to the 1981 back injury.

Also, in implementing the Board's July 2004 remand, the RO by 
letter in August 2004, reiterated the Board's VCAA notice and 
again referred again to which information and evidence that 
VA will seek to provide, and which information and evidence 
the claimant is expected to provide.  

In September 2004, veteran's counsel acknowledged receipt of 
the RO's August 2004 VCAA notice. 

Regarding the timing of the notice, since the VCAA-notice 
came long after the initial adjudications of the claims, it 
did not comply with the requirement that the notice must 
precede the adjudication.  However the actions of the Board 
and the RO described above, cured the error in the timing of 
the notice because the veteran had a meaningful opportunity 
to participate effectively in the processing of his claims as 
he had the opportunity to submit additional argument and 
evidence, and he did submit additional argument.  Mayfield v. 
Nicholson, 19 Vet. App. _ (2005). 

As for content of the VCAA notice, it substantially complies 
with the specificity requirements of Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (identifying evidence to substantiate 
a claim and the relative duties of VA and the claimant to 
obtain evidence), of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
and, of Pelegrini, supra (38 C.F.R. § 3.159 notice).

As for the deciding of the claims after receiving additional 
pertinent evidence before the expiration of the one-year 
period to submit evidence, 38 U.S.C.A. § 5103(b)(3) (West 
2002 and Supp. 2004) authorizes VA to make a decision on the 
claim before the expiration of the one-year period provided a 
claimant to respond to VA's request for information or 
evidence, superseding the decision of the United States Court 
of Appeals for the Federal Circuit in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003), invalidating a regulatory provision, implementing 
the VCAA, that required a response to VCAA, as here, in less 
than the statutory on-year period.

For these reasons, the veteran was not prejudiced by either 
the delay in providing the content-complying notice or the 
content of the notice because neither affected the essential 
fairness of the adjudication, and no further action is needed 
to ensure compliance with the duty to notify under the VCAA.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained the service 
medical records for both periods of service; VA records, 
dated from the early 1990s to February 2005; transcripts of 
the April 1998 RO hearing and May 2003 Board hearing; reports 
of VA examinations, which were conducted to determine whether 
the conditions for which the veteran was claiming service 
connection were related to or had their onset during service, 
including, if appropriate, due to an undiagnosed illness; and 
an unsuccessful attempt at obtaining records of the Social 
Security Administration (SSA) because there were no such 
records.  As there is no additional evidence to obtain, the 
Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with. 

The discussion of the VCAA complies with the Court's orders 
in May 2001 and February 2003 and the Board's remand 
directives in June 2003 and July 2004.  Based on the actions 
of the Board and the RO, no further notice to ensure VCAA 
compliance is needed.  Stegall v. West, 11 Vet. App. 268 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1. Application to Reopen the Claim of Service Connection for 
a Back Disability

In a December 1985 decision, the Board denied service 
connection for a back disability, residuals of a back injury, 
on grounds that the post-service low back disability could 
not be attributed to service to include any trauma during 
service. 

In April 1998, the veteran petitioned the RO to reopen the 
claim of service connection for a back disability, described 
as a transitional lumbosacral segment and low back strain.  
In May 1998, the RO notified the veteran that he needed to 
submit new medical evidence to reopen the claim.  

The current claim to reopen was received in October 1999 and 
adjudicated by the RO in a March 2000 rating decision. 

A. The Standard to Reopen the Claim

Although the Board's December 1985 decision is final, if new 
and material evidence is presented with respect to the claim, 
the Secretary shall reopen the claim and review the former 
disposition of the claim. 38 U.S.C.A. § 5108. 

Since the application to reopen was received before August 
29, 2001, the regulatory definition of new and material 
evidence in effect prior to that date governs.  As defined by 
regulation in effect prior to August 29, 2001, new and 
material evidence means evidence not previously submitted to 
agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. § 
3.156(a) (2001).

In addition, for the purpose of determining whether a claim 
should be reopened, the credibility of the evidence added to 
the record is to be presumed. Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened and readjudicated on the merits. Evans v. Brown, 
9 Vet. App. 273, 282-83 (1993).



B. Evidence Previously Considered 

The evidence of record at the time of the December 1985 Board 
decision is summarized as follows. 

The service medical records for the first period of service 
disclose no low back abnormality on entrance examination.  In 
August 1976, the veteran complained of right-sided low back 
pain of two to three days' duration due to trauma.  The 
pertinent finding with right-sided lower quadrant pain 
without discoloration, edema, or abrasion with full range of 
motion. The assessment was abrasion v. right lower quadrant 
low back pain.  The remainder of the service medical records, 
including the report of separation examination, contained no 
further complaint, finding, or history of a back injury. 

After service, private medical records, dated in September 
1981, disclose that the veteran reported that he had back 
pain after lifting a barrel of railroad spikes.  There was no 
previous history of a back injury and he had worked for the 
railroad for 21/2 and years.  X-rays revealed spurring about 
the body of the L10 vertebra.  The examiner concluded that 
the veteran probably had a back strain with pre-existing 
epiphysitis of the D10 and D11 vertebrae.  

Later in September 1981, another physician noted X-ray 
evidence of a congenital anomaly of the L5 vertebra and 
questionable slight wedging of the L1 vertebral body, which 
was either developmental or due to old trauma.  In October 
1981, the physician reported that that the veteran had a 
congenital weakness of the back, which predisposed him to 
recurrent back strains. 

On VA examination in March 1983, the veteran reported that he 
hurt his back during basic training.  He stated that after 
service he worked for a railroad company until he had to do 
heavy lifting and he aggravated an old injury.  X-rays of the 
lumbosacral spine revealed no loss of vertebral body height 
or degenerative change.  The impression was transitional 
lumbosacral segment with recurrent low back strain.

After the RO denied the veteran's original application for VA 
back disability in April 1983, he appealed the adverse 
determination to the Board. 

In August 1984, the veteran testified that he injured his 
back during service in 1975 and that he was given medication.    

In its December 1985 decision, on appellate review of the 
April 1983 rating decision, the Board denied service 
connection for a back disability on grounds that the post-
service low back disability, transitional lumbosacral segment 
with recurrent low back strain, was not attributable to 
service or any service trauma. 

C. Analysis of the Additional Evidence Since the December 
1985 Board Decision

Evidence associated with the claims folder since the Board's 
December 1985 decision is analyzed below. 

Item 1. Reserve records from July 1977 to October 1990 and 
the service medical records for the second period of service 
from January to May 1991 contain no complaint, finding, or 
history of low back pain. 

This evidence is new as it has not been previously submitted 
to agency decision makers, but it is not material because it 
opposes rather than supports the claim of service connection 
as it disrupts continuity of symptomalotogy from the first 
period of service and does not document either aggravation or 
a new low back injury during the second period of service. 

Item 2. On the Persian Gulf Protocol examination in April 
1993, the veteran complained of persistent low back pain.  On 
neurological examination, the impression was non-neurogenic 
low back pain and intermittent paresthesias.  X-rays of the 
lumbosacral spine revealed normal vertebral height and no 
degenerative changes. 

Item 3. On VA examination in July 1993, the diagnosis was 
arthralgia of the low back.  

Items 2 and 3 are new since the evidence has not been 
previously submitted to agency decision makers, but it is not 
material because neither the complaint nor diagnosis is 
associated by competent medical evidence to either the 
documented service medical record entry in 1976 or to an 
injury during the second period of service. 

Item 4. Reserve records, dated in August 1994, disclose a 
history of back pain since the veteran returned from the 
Persian Gulf.  X-rays were normal except for the cervical 
spine.  The diagnosis was arthralgia. 

Item 5. On the Persian Gulf Illness evaluation, conducted by 
a service department in November 1994, the veteran complained 
of low back pain.  A nerve conduction studies revealed L4 and 
L5 radiculopathies.  The diagnosis was lumbar degenerative 
joint disease. 

Items 4 and 5 are new since the evidence has not been 
previously submitted to agency decision makers, but the 
evidence is not material because it is unrelated by competent 
medical evidence to the service medical entry in 1976 or to 
any precedent injury during the second period of service. 

Item 6. In statements, dated in November 1995, the veteran's 
mother and a friend each indicated that the veteran had 
complained of back pain over the preceding four years, and 
that he had not complained of back pain prior to his service 
in 1991. 

This evidence is new as it has not been previously submitted 
to agency decision makers, but it is not material because it 
opposes rather than supports the claim of service connection 
as it disrupts any continuity of symptomalotogy from the 
first period of service and it is not competent medical 
evidence of either aggravation or a new low back injury 
during the second period of service. 

Item 7. VA records, dated from 1993 to 1997, disclose a 
finding of musculoskeletal low back pain of two to three 
weeks' duration (November 1993), a seven year history of low 
back pain (March 1994), chronic back pain secondary to 
degenerative joint disease (August 1994, June 1995, February 
and July 1997, November 1999, December 2002), history of back 
pain since 1991 and 1992 (January 1995), chronic back pain 
with three-year history (May 1994), chronic back pain 
(September 1995, March and August 1996, January 1998, and 
periodically between 1999 and 2004). 

This evidence is new as it has not been previously submitted 
to agency decision makers, but it is not material because it 
breaks the continuity of symptomatology from the first period 
of service as the history and complaints begin in 1993 with 
the earliest history, dating to 1987.  As for the second 
period of service, the history of back pain that begins in 
1991 or 1992 is not material because there is no evidence of 
a precedent injury during the second period of service. 

Item 8. In May 2003, the veteran testified that his low back 
has been a problem since 1974 and 1975 during service, that 
his back problem go worse after his injury in 1981, and that 
it has got progressively worse sine then. 

The veteran's testimony to the extent that he describes back 
pain during service is cumulative as back pain was documented 
during service, a fact previously established and considered 
by the Board in its December 1985 decision.  To the extent 
the veteran associates his current back disability to 
service, where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
of nexus or relationship between the post-service diagnosis 
of and service is required to support the claim.  The veteran 
as a layperson is not competent to offer a medical opinion 
and consequently his testimony to the extent that he 
associates the post-service low back disability to service 
does not constitute medical evidence.  Grottveit v. Brown, 5 
Vet.App. 91, 93 (1993).  Therefore, the Board must reject the 
veteran's testimony as material evidence linking post-service 
low back disability to service. 

For the reasons expressed above, the Board concludes that the 
additional evidence is not new and material because it does 
not relate to the question of whether the current low back 
disability was incurred in or aggravated by either of the 
veteran's 


periods of active service and it is not sufficiently 
significant that it must be considered in order to fairly 
decide the merits of the claim and the claim is not reopened.

Service connection for Disabilities on a Direct Basis or as 
an Undiagnosed Illness 
D. Principles of Service Connection 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131. 

The law also provides that service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Where a veteran who served for 90 days or more develops a 
chronic disorder, such as peptic ulcer disease, to a degree 
of 10 percent or more within the one year period from the 
date of separation from service, the disease may be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption may be rebutted by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1110, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from undiagnosed illness that became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than not later than 
September 30, 2011, and which by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317(a)(1).  

In the case of claims based on undiagnosed illness under 
38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for 
"direct service connection," there is no requirement that 
there be competent evidence of a nexus between the claimed 
illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 
8-9 (2004).

"Objective indications of chronic disability" include both 
signs, in the medical sense of objective evidence perceptible 
to a physician, and other, non-medical indicators that are 
capable of independent verification.  To fulfill the 
requirement of chronicity, the illness must have persisted 
for a period of six months.  38 C.F.R. § 3.317(a)(2), (3).  
Signs or symptoms that may be manifestations of undiagnosed 
illness include, but are not limited to, the following: signs 
or symptoms involving skin; gastrointestinal signs or 
symptoms; or signs or symptoms involving the respiratory 
system.  38 C.F.R. § 3.317(b).  

Compensation shall not be paid under 38 C.F.R. § 3.317 if: 
(1) there is affirmative evidence that an undiagnosed illness 
was not incurred during active service in the Southwest Asia 
theater of operations during the Persian Gulf War; (2) if 
there is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the veteran's most recent departure from active duty 
in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or (3) if 
there is affirmative evidence that the illness is the result 
of the veteran's own willful misconduct or the abuse of 
alcohol or drugs.  38 C.F.R. § 3.317(c).  

The term "Persian Gulf veteran" means a veteran who served 
on active service in the Southwest Asia theater of operations 
during the Persian Gulf War.  38 C.F.R. § 3.317(d)(1).  The 
Southwest Asia theater of operations includes Iraq, Kuwait, 
Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  
38 C.F.R. § 3.317(d)(2).  

2. Skin Disease 
E. Procedural and Factual Background 

In its November 1998 decision, the Board denied service 
connection for a skin disability on grounds that it was 
unrelated to service on a direct basis and that it was not 
due to an undiagnosed illness.  

In October 1999, the veteran applied to reopen the claim.  In 
adjudicating the claim to reopen, the RO addressed both 
theories, that is, direct service connection and as due to an 
undiagnosed illness as evidenced by the April 2000 statement 
of the case.  On appellate review, the Board, in its July 
2004 decision, reopened the claim and remanded it to the RO 
for readjudication on the merits, considering both theories 
of service connection, that is, on a direct basis and as an 
undiagnosed illness. 

The Board is now proceeding with appellate review of the 
claim on the merits of both theories, direct service 
connection and as an undiagnosed illness.  This complies with 
direct 3 of the joint motion alluded to above. 

The service medical records for the two periods of service 
contain no evidence of a chronic skin condition.  

After service, on a Persian Gulf Protocol examination in 
April 1993, the diagnosis was keratosis pilaris.  VA records, 
dated in June 1993, disclose that the veteran reported having 
had a rash on his back since his service in Desert Storm.  
The pertinent finding was a macular papular rash.  On VA 
examination in July 1993, the veteran stated that he had skin 
problems due to environmental exposures in the Persian Gulf.  
The diagnoses were included pityriasis rubra pilaris.  In 
November 1994, on a Persian Gulf Illness examination, the 
diagnosis was pityriasis rubra pilaris. 

VA records, dated from 1993 to 1998, reveal that the veteran 
was treated for skin problems, variously diagnosed as 
keratosis pilaris, recurrent folliculitis, and herpes zoster.

In an August 1997 statement, LW, who reported that he knew 
the veteran since they served in the military together in 
1974, stated that he had visited the veteran the day that he 
returned from the Persian Gulf and that the veteran had a 
rash on his face and arms.  

In October 1997, the veteran stated that his skin condition 
began while he was serving in the Persian Gulf.  

During the April 1998 hearing, the veteran testified that he 
had begun to have skin problems in 1992.  He stated that he 
developed blisters and that he had continued to have the same 
rash since then. 

In an October 1999 statement, the veteran reported that his 
skin condition continued to worsen despite treatment.    

In August 2000, the veteran submitted a copy of a label for 
nerve agent pre-treatment tablets (pyridostigmine bromide), 
which he was ordered to take during the Persian Gulf War.  

In a December 2001 statement, a VA physician stated that 
since 1997 the veteran has been seen for folliculitis, 
seborrheic dermatitis, and nummular eczema.  Of these, she 
indicated that folliculitis was made worse by the heat and 
occlusive clothing, which may have been contributing factors 
during his tour of duty in Desert Storm.  She indicated that 
the etiology of folliculitis was multifactorial to include 
bacteria, fungi, and environmental irritants and that a skin 
biopsy had not revealed any other cause of the folliculitis. 

In May 2003, the veteran testified that his skin condition 
began after serving in the Persian Gulf.  

In compliance with the Board's July 2004 remand, a VA skin 
examination was conducted in September 2004.  The veteran 
stated that he began having skin problems upon returning from 
the Persian Gulf in 1991.  The examiner reported that the 
veteran has had a diagnosis of folliculitis for over 10 
years, but there was no documentation of the condition in the 
service medical records.  The examiner commented that the 
veteran was claiming the environmental conditions in the 
Persian Gulf led to his present skin condition.  The examiner 
noted that there was no scientific basis for such an 
association.  The examiner then expressed the opinion that in 
the absence of documentation of follicultis in service, an 
association between the current folliculits and service was 
sheer speculation. 

VA records, dated from 1999 to February 2005, show that the 
veteran continued to have skin problems, variously diagnosed 
as keratosis pilaris, pyoderma, seborrheic dermatitis, and 
chronic recalcitrant folliculitis.

F. Analysis 

Regarding service connection on a direct basis, in his 
statements and testimony, the veteran has stated that his 
skin problems began after he served in the Persian Gulf due 
to the environment there and not necessarily that his skin 
condition actually began while on active duty.  The service 
medical records for both periods of service contain no 
documentation of a skin condition of any kind.  After 
service, a skin condition was first identified in 1993 and a 
chronic skin condition, variously diagnosed, currently 
exists. 

On the basis of this evidence, a skin condition, variously 
diagnosed, was not affirmatively shown to have had inception 
during either period of service either as a chronic disease, 
that is, by a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time of service as no skin 
condition was identified during either period of service; or 
on the basis of continuity, as no skin condition was noted, 
as required by 38 C.F.R. § 3.303(b), during either period of 
service.  

As for the VA physician's opinion that folliculitis was made 
worse by the heat of the Persian Gulf and the occlusive 
clothing the veteran wore during his tour of duty in Desert 
Storm, the opinion assumes that follicultis was present 
during the second period of service, which as explained 
above, is a fact not supported by the evidence of record.  
For this reason, the Board finds that the opinion lacks 
probative value on the question of onset of the veteran's 
current skin condition. 



On the evidence of record, and for the reasons expressed 
above, the Board concludes that the preponderance of the 
evidence is against the claim that the current skin 
condition, variously diagnosed, is related to either period 
of service on a direct basis.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b). 

Regarding service connection as an undiagnosed illness, 
compensation to a Persian Gulf veteran is payable when a 
qualifying chronic disability cannot be attributed to any 
known clinical diagnosis.  In this case, a skin condition, 
variously diagnosed, was first documented in 1993.  
Thereafter, the medical evidence consistently documents the 
skin conditions that have been attributed to known clinical 
diagnoses, that is, keratosis pilaris, herpes zoster, 
pyoderma, seborrheic dermatitis, folliculitis, or nummular 
eczema.  Therefore the presumption of service connection due 
to an undiagnosed illness does not apply.  38 C.F.R. 
§ 3.317(a)(1).

For these reasons, the preponderance of the evidence is 
against the claim of service connection as an undiagnosed 
illness and the benefit-of- the-doubt standard of proof does 
not apply.  38 U.S.C.A. § 5107(b).

3. Chronic Disability Manifested by Gastrointestinal Symptoms
G. Factual Background 

The service medical records for the first period of service, 
including the reports of entrance and separation 
examinations, contain no complaint, finding, or history of a 
gastrointestinal abnormality.  

Reserve records from July 1977 to October 1990 contain no 
complaint, finding, or history of a gastrointestinal 
abnormality. 

The service medical records for the second period of service 
from January to May 1991 contain no complaint, finding, or 
history of a gastrointestinal abnormality.  In May 1991, the 
veteran denied weight loss, stomach or belly pain, nausea, 
diarrhea, and a bloody bowel movement. 

On VA examination in July 1993, an upper gastrointestinal 
series (UGI) revealed ulcer disease in the duodenum.  VA 
records, dated in September 1993, show that that the veteran 
was on medication for ulcers and dyspepsia. In October 1993, 
the veteran reported lower abdominal pain.  .

In November 1994 on Persian Gulf Illness evaluation, the 
veteran reported a two-year history of epigastric pain and 
that he had been diagnosed with peptic ulcer disease in July 
1993.  An esophagogastric-duodenoscopy and CT scan were 
normal.

In a November 1995 statement, the veteran's mother wrote that 
she had noticed that the veteran had a lot of physical 
problems, including stomach problems, after his service in 
the Persian Gulf that he had not had before that service.

VA records, dated in July 1997, contain a history of peptic 
ulcer disease with no present symptoms.  In November 1997, 
the veteran complained of gastroesophageal reflux and 
heartburn.

In an October 1997 statement, the veteran wrote that his 
stomach problems began while he was in the Persian Gulf.  

At the April 1998 hearing, the veteran testified that had 
begun to have stomach cramping in 1992.  

VA records, dated in January 1999, disclose that the veteran 
reported an increase in epigastric burning over the preceding 
two weeks.  

On VA examination in March 1999, the veteran reported that he 
was diagnosed with an ulcer in 1993.  An esophogram and upper 
gastrointestinal series revealed gastritis and duodenitis.  
The examiner concluded that the veteran had a history of 
peptic ulcer disease with hypertrophic gastritis and 
duodenitis.

In June 1999, the veteran reported increased stomach pains 
over a two or three week period.  In 2002 and in 2003, the 
veteran's problem list included history of peptic ulcer 
disease, gastroesophageal reflux disease, and systems of 
irritable bowel syndrome. 

As noted above, in August 2000, the veteran submitted a copy 
of a label for nerve agent pre-treatment tablets 
(pyridostigmine bromide), which he was ordered to take during 
the Persian Gulf War.  

In May 2003, the veteran testified about digestive problems 
and stomach pains, indicating that these problems had 
developed shortly after his return from the Persian Gulf in 
1991.  The veteran stated that the condition was caused by 
the conditions in the Persian Gulf, as well as to the "spicy 
food" he ate while stationed there.

Pursuant to the Board's June 2003 remand, in July 2003, the 
veteran was afforded a VA examination.  History included the 
diagnosis of an ulcer in 1993 and of chronic gastrointestinal 
problems since returning from the Persian Gulf.  The examiner 
reported that the veteran did not complain of symptoms 
suggestive of irritable bowel syndrome.  The examiner noted 
that a sigmoidscopy in August 1999 was normal without 
evidence of masses or polyp, that a colonoscopy in June 2000 
was entirely normal, which was done to evaluate anemia and 
rectal bleeding and not for irritable bowel syndrome.  The 
examiner concluded that peptic ulcer disease and 
gastroesophageal reflux disease were diagnosed illnesses and 
explained the veteran's gastrointestinal symptoms and that 
the veteran did not have an undiagnosed gastrointestinal 
illness. 

H. Analysis 

Regarding service connection on a direct basis, the veteran 
maintains that his gastrointestinal problems began with 
stomach cramping while he served in the Persian Gulf. 

The service medical records for both periods of service 
contain no documentation of any gastrointestinal abnormality.  
After service, ulcer disease was first identified in 1993, 
more than the one-year period following separation from 
service in May 1991, and gastroesopheal reflux disease was 
identified in 1997, and both currently exist. 

On the basis of this evidence, chronic gastrointestinal 
diseases were not affirmatively shown to have had inception 
during either period of service either as a chronic disease, 
that is, by a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time of service as no 
gastrointestinal condition was identified during either 
period of service; or on the basis of continuity, as no 
gastrointestinal condition was noted, as required by 
38 C.F.R. § 3.303(b), during either period of service.  While 
the veteran is competent to describe abdominal cramping 
during the second period of service, he is not competent to 
attribute the cramping to the post-service diagnoses as such 
an association requires either a medical opinion or involves 
a question of causation and only competent medical evidence 
can support such an association. 

On the evidence of record, and for the reasons expressed 
above, the Board concludes that the preponderance of the 
evidence is against the claim that the current 
gastrointestinal disabilities, ulcer disease and 
gastroesopheal reflux disease, are related to either period 
of service on a direct basis.  

As the preponderance of the evidence is against the claim on 
a direct basis, the benefit-of-the-doubt standard of proof 
does not apply.  38 U.S.C.A. § 5107(b). 

Regarding service connection as an undiagnosed illness, 
compensation to a Persian Gulf veteran is payable when a 
qualifying chronic disability cannot be attributed to any 
known clinical diagnosis.  In this case, the current 
gastrointestinal disabilities, were first documented in 1993.  
Thereafter, the medical evidence consistently documents ulcer 
disease and gastroesopheal reflux disease that are known 
clinical diagnoses.  Therefore the presumption of service 
connection due to an undiagnosed illness does not apply.  38 
C.F.R. § 3.317(a)(1).  While the record does contain a 
history of systems of irritable bowel syndrome, which may be 
subject to the presumptive service connection as a chronic 
multisymptom illness associated with service in the Persian 
Gulf, the VA examiner found that peptic ulcer disease and 
gastroesophageal reflux disease explained the veteran's 
gastrointestinal symptoms and that the veteran did not have 
an undiagnosed gastrointestinal illness.  For this reason, 
the medical evidence does not support a finding that the 
veteran has a medically unexplained chronic multisymptom 
illness without conclusive pathophysiology or etiology. 

For these reasons, the preponderance of the evidence is 
against the claim of service connection as an undiagnosed 
illness and the benefit-of- the-doubt standard of proof does 
not apply.  38 U.S.C.A. § 5107(b).

4. Chronic Disability Manifested by Flu-like Symptoms 
I. Factual Background 

The service medical records for the first period of service 
disclose that the veteran was seen several times for symptoms 
of inflamed tonsils.  He was also seen for a cold with a 
cough and running nose.  On separation examination, no ear, 
nose, or throat (ENT) abnormality was noted. 

After service, in an April 1983 rating decision, the RO 
granted service connection for tonsillitis. 

VA records disclose that in October 1983 the veteran had a 
tonsillectomy.  At the time there was no other ENT 
abnormality.  In 1984, he was treated for recurrent lingual 
tonsillitis.  

Except for reference to tonsillitis, the reserve records from 
July 1977 to October 1990 contain no complaint, finding, or 
history of an ENT abnormality. 

VA records, dated in January 1991, one week prior to the 
beginning of the veteran's second period of service, disclose 
that the veteran continued to have a sore throat at least two 
times per month.  The pertinent finding was lingual 
hypertrophy.  

The service medical records for the second period of service 
disclose that the veteran reported a history of cough or 
sinus infection while serving in the Persian Gulf.  It was 
noted that the veteran had a cold, but no fever or chills. 

VA records, dated in July 1991, disclose that the veteran 
complained of intermittent sore throats since his 
tonsillectomy in 1983.  The assessment was post-nasal drip, 
causing a sore throat.  In August 1991, the veteran reported 
relief of symptoms with a nasal spray medication.

On VA ENT examination in May 1993, the veteran reported that 
during his service in Saudi Arabia he was exposed to burning 
fuel and other chemicals in the air and that he had chest and 
throat difficulties.  The examiner could find no evidence of 
any ear, nose, or throat abnormality.  The examiner stated 
that the veteran's history was compatible with recurring 
allergic pharyngitis. 

On VA examination in July 1993, the veteran complained of 
flu-like symptoms.  There was no diagnosis of flu or of an 
ENT condition. 

VA records, dated in May 1994, disclose that the veteran 
continued to complain of nose and throat irritation.  From 
1997 to 2003, allergic rhinitis was noted in the record. 

At the RO hearing in April 1998, the veteran testified that 
he had flu-like symptoms while in service in 1991, and that 
such symptoms were noted upon discharge from service.  He 
reported that in February 1991 he began to get chills and to 
break out in sweats.  He reported that the symptoms continued 
and worsened after service.

On VA examinations in March 1999, the veteran complained of 
cold with a sore throat and a cough, and flu-like symptoms 
without a fever, but with chills.  He also complained of 
right ear drainage.  On ear, nose, and throat examination, 
the veteran reported that he did not have any problems with 
his ears.  He reported that his tonsils had been removed, but 
that the tonsils had grown back, and had caused him to have 
recurring infections.  He reported that he did not have any 
problems with his nose or other respiratory problems except 
for pulmonary problems.  The examiner found the ears, nose, 
and sinuses were normal.  Except for the surgically absent 
tonsils, the throat was normal. 

During the May 2003 Board hearing, the veteran testified that 
he had various flu-like symptoms, including chills, 
inflammation and coughing, and that the condition had its 
onset during his Persian Gulf War service.

In June 2003, the Board remanded this claim for further 
development, which specifically included scheduling the 
veteran for an ear, nose and throat examination to determine 
whether his reported flu-like symptoms (including the ear, 
nose and throat problems) could be ascribed to any known 
clinical diagnosis, or alternatively, whether he had 
objective indications of chronic disability resulting from an 
undiagnosed illness as a consequence of his service in the 
Persian Gulf War.  

On VA examination in July 2003, the examiner noted a history 
of chronic and recurrent nasal and pharyngeal symptoms.  The 
pertinent finding was vasomotor rhinitis.  The examiner found 
no evidence of a disease process other than rhinitis.  In an 
addendum, after reviewing the file, the examiner stated that 
the veteran had vasomotor rhinitis, which the veteran may 
interpret as flu-like symptoms.  

J. Analysis

Regarding service connection on a direct basis, the veteran 
maintains that his flu-like symptoms with ear, nose, and 
throat symptoms began in service in the Persian Gulf. 

The service medical records for both periods of service 
contain no documentation of flu.  The veteran did have 
tonsillitis during his first period of service for which 
service connection has been established, and he had a cold 
with a cough and running nose.  For the second period of 
service, he had a cold and a history of a cough and sinus 
infection. 

After service, allergic pharyngitis was identified in 1993 
and allergic rhinitis was identified in 1997.  And the 
veteran currently has allergic rhinitis. 

On the basis of this evidence, flu-like symptoms with ear, 
nose, and throat symptoms were not affirmatively shown to 
have had inception during either period of service as a 
chronic disease, that is, by a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time of service as 
no such condition was identified during either period of 
service.  As for continuity of symptomatology, there is no 
medical evidence associating allergic rhinitis to either 
period of service.  Moreover, allergic rhinitis was first 
identified in 1997, which opposes rather than supports 
continuity of symptomatology.  While the veteran is competent 
to describe his symptoms during the second period of service, 
he is not competent to attribute the symptoms to the post-
service diagnoses as such an association requires either a 
medical opinion or involves a question of causation and only 
competent medical evidence can support such an association. 

On the evidence of record, and for the reasons expressed 
above, the Board concludes that the preponderance of the 
evidence is against the claim that the flu-like symptoms with 
ear, nose, and throat symptoms are related to either period 
of service on a direct basis.  As for throat symptoms, the 
veteran is already service-connected for residuals of the 
tonsillectomy. 

As the preponderance of the evidence is against the claim on 
a direct basis, the benefit-of-the-doubt standard of proof 
does not apply.  38 U.S.C.A. § 5107(b). 

Regarding service connection as an undiagnosed illness, 
compensation to a Persian Gulf veteran is payable when a 
qualifying chronic disability cannot be attributed to any 
known clinical diagnosis.  In this case, allergic rhinitis 
was first documented in 1997.  Thereafter, the medical 
evidence consistently documents the condition that is a known 
clinical diagnosis.  Therefore the presumption of service 
connection due to an undiagnosed illness does not apply.  38 
C.F.R. § 3.317(a)(1). 

For these reasons, the preponderance of the evidence is 
against the claim of service connection as an undiagnosed 
illness and the benefit-of- the-doubt standard of proof does 
not apply.  38 U.S.C.A. § 5107(b).
Also on the claims of service connection for disabilities 
associated with the Persian Gulf, there is no medical 
evidence that any of the claimed disabilities are the result 
of the drugs prescribed for service in the Persian Gulf 
region. 


ORDER

As new and material evidence has not been submitted, the 
claim of service connection for a back disability is not 
reopened. 

Service connection for skin disease, variously diagnosed, to 
include as due to an undiagnosed illness is denied.

Service connection for chronic disability manifested by 
gastrointestinal symptoms, variously diagnosed, to include as 
due to an undiagnosed illnesses denied.

Service connection for chronic disability manifested by flu-
like symptoms with ear, nose, and throat symptoms to include 
as due to an undiagnosed illness is denied.


REMAND

The claim for increase for headaches raises some procedural 
questions that need to be resolved before deciding the 
appeal. 

With regard to the severance of service connection for 
headaches, the veteran has asserted that headaches began 
during his first period of service in the 1970s, raising an 
alternative theory of service connection (June 2003 
statement).  In its July 2004 remand, the Board referred this 
matter to the RO for appropriate action and again refers the 
issue to the RO.  

In its July 2004 remand, the Board also framed the issue as a 
rating in excess of 10 percent prior to November 1, 2003, the 
date of the severance of service connection.  However, under 
38 C.F.R. § 3.400(o)(1), a retroactive increase cannot be 
awarded after basic entitlement has been terminated, such as 
by severance of service connection.  Since the effective-date 
issue has not been adjudicated, further procedural 
development is needed and the case is REMANDED for the 
following action:

Adjudicate the claim for increase for 
headaches, in light of the severance of 
service connection, applying 38 C.F.R. 
§ 3.400(o)(1) as it pertains to a 
retroactive increase after basic 
entitlement has been terminated.  If the 
determination remains adverse to the 
veteran, prepare a supplemental statement 
of the case and return the case to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
	GEORGE E. GUIDO, JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


